t c memo united_states tax_court estate of helen a trombetta deceased gail c dole executrix petitioner v commissioner of internal revenue respondent docket no filed date william e bonano and richard m eigner for petitioner chong s hong and rebecca s duewer-grenville for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of helen a trombetta estate the issues for decision are whether the value of property transferred by helen a trombetta decedent to the helen trombetta annuity_trust annuity_trust is includable in the gross_estate pursuant to sec_2036 sec_2038 or sec_2035 whether the value of property transferred by decedent to the helen trombetta personal_residence_trust residence trust is includable in the gross_estate pursuant to sec_2036 sec_2038 or sec_2035 whether the estate is entitled to a deduction claimed for mortgages payable secured_by annuity_trust assets and whether the estate is entitled to a charitable_contribution_deduction unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference decedent resided in california at the time of her death gail c dole g dole was appointed executrix of the estate and she resided in california at the time the petition was filed decedent’s background at a date not apparent from the record decedent married joseph trombetta j trombetta decedent and j trombetta had four children joan adele clendenin carol ann carroll carroll g dole and thomas leon trombetta t trombetta during their marriage decedent and j trombetta owned various rental properties decedent managed the day-to-day operation of the properties including cleaning painting gardening and collecting rent while j trombetta managed the financial operation of the properties at a date not apparent from the record decedent reduced her property management obligations while j trombetta continued to purchase additional rental properties in decedent and j trombetta purchased an apartment building with units known as black walnut square black walnut square property in decedent and j trombetta purchased an apartment complex with units known as tierra plaza tierra plaza property decedent and j trombetta purchased the black walnut square and tierra plaza properties subject_to significant debt and they personally were liable on the mortgages secured_by those properties decedent and j trombetta subsequently decided to separate following their separation decedent purchased a residential property in modesto california modesto property for dollar_figure decedent and j trombetta’s marriage was dissolved by a judgment filed date pursuant to the divorce judgment decedent received various rental properties including the tierra plaza and black walnut square properties the divorce judgment provided that decedent would hold j trombetta harmless from the liens and encumbrances attributable to the properties at the time the tierra plaza and black walnut square properties were highly leveraged after her divorce decedent’s primary assets were the various rental properties she received pursuant to the divorce judgment as well as the modesto property decedent primarily depended on the income from the tierra plaza and black walnut square properties for her living_expenses in decedent hired richard m eigner an attorney and paul e korte a certified_public_accountant to advise her regarding estate_planning in particular decedent requested that eigner help her develop an estate plan that would allow her to maintain a cashflow of approximately dollar_figure per month establish a cash reserve of dollar_figure for emergencies reduce her personal involvement in managing the rental properties reduce her financial risk and provide for the benefit of her children while minimizing any estate and gift_tax consequences to achieve these objectives decedent and eigner developed a comprehensive and integrated estate plan in date at the age of decedent executed a will and created the helen trombetta living_trust the annuity_trust and the residence trust she also formed a limited_partnership helen properties l p helen properties and transferred to helen properties her interests in all of the rental properties except the tierra plaza and black walnut square properties annuity_trust decedent was the grantor of the annuity_trust and its sole beneficiary decedent carroll g dole and t trombetta were the cotrustees decedent was vested with of the annuity_trust voting rights and the other cotrustees split the remaining voting rights the annuity_trust agreement provided that d ecisions of the trustees may be taken by majority vote of all trustees emphasis added the annuity_trust agreement provided for an annuity term of months subject_to decedent’s power to reduce the term during the annuity term the trustees would distribute to decedent at quarterly or more frequent intervals an annual sum of dollar_figure for the first 12-month_period of the annuity term with a increase at the beginning of each successive 12-month_period periodic_payments after termination of the annuity_trust term the annuity_trust was prohibited from making any distributions to decedent carroll g dole and t trombetta as cotrustees agreed that they would be jointly and severally liable for any periodic_payment in the event that the annuity_trust lacked sufficient funds to make such payment however if the annuity_trust income exceeded the periodic_payment due the annuity_trust agreement provided that the cotrustees could distribute the excess income to decedent or allow the income to accumulate in the trust at the later of the end of the annuity_trust term or the date of decedent’s death the annuity_trust property would pass to decedent’s surviving children or grandchildren the annuity_trust agreement anticipated decedent’s transfers to the trust of the tierra plaza and black walnut square properties the agreement provided that the cotrustees were entitled to manage control lease grant options on mortgage sell convey exchange partition divide subdivide improve change the character of develop repair abandon and demolish trust property the cotrustees could employ individuals as property managers or custodians to assist with administration of the trust property the annuity_trust agreement also provided that decedent intended her retained_interest in the properties to qualify as a qualified_interest under sec_2702 decedent subsequently transferred to the annuity_trust the tierra plaza and black walnut square properties at the time of the transfers the tierra plaza property was security for aggregate indebtedness of approximately dollar_figure the black walnut square property was security for indebtedness of approximately dollar_figure and decedent had an adjusted_basis in the properties of dollar_figure following decedent’s transfers of the properties to the annuity_trust the annuity_trust paid the interest and principal owed on the indebtedness although the annuity_trust never assumed the mortgages secured_by the properties decedent’s transfers of the properties were the only transfers to the annuity_trust the annuity_trust agreement prohibited any additional contributions of property to the annuity_trust decedent reported the transfers of the properties to the annuity_trust on her form_709 united_states gift and generation-skipping_transfer_tax return for on an attached schedule decedent reported that the properties had a net value of dollar_figure that she had a retained_interest of dollar_figure and that she had made a gift of dollar_figure the remaining value residence trust decedent was grantor trustee and the sole beneficiary of the residence trust the residence trust agreement provided that decedent had the right to use any trust property as a personal_residence and the right to receive the net_income from the trust the only limitation on decedent’s right to use the trust property was the residence trust term the term of the trust wa sec_180 months subject_to decedent’s power to reduce the term the residence trust agreement further provided that decedent intended the residence trust to qualify as a qualified_personal_residence_trust under sec_2702 upon termination of the residence trust term decedent or her estate would receive the trust property and any accrued income if decedent was living at termination the trust property would be distributed equally to her children or their children if decedent was deceased at termination the trustee would distribute the balance of the trust property as directed by decedent’s will or if not so directed equally to decedent’s children or their children decedent subsequently transferred the modesto property to the residence trust at the time of the transfer decedent had an adjusted_basis in the modesto property of dollar_figure decedent’s transfer of the modesto property was the only transfer to the residence trust on her form_709 for decedent reported the transfer of the modesto property to the residence trust on an attached schedule decedent reported that the modesto property had a net_worth of dollar_figure that she had a retained_interest of dollar_figure and that she had made a gift of dollar_figure the remaining value subsequent events on date decedent received from the annuity_trust her first periodic_payment of dollar_figure and she continued to receive monthly periodic_payments of dollar_figure during in date decedent along with her son-in-law m dole began negotiating with different banks to refinance the tierra plaza property on date decedent in her individual capacity executed deeds of trust regarding the tierra plaza property in favor of stockton savings bank and brentwood bank of california decedent executed the deeds to obtain a more favorable interest rate with respect to the mortgages on the tierra plaza property decedent personally was liable for the mortgages on the tierra plaza property on date decedent received from the annuity_trust a periodic_payment of dollar_figure reflecting a increase over prior payments decedent subsequently decided that she would prefer to receive a lower payment amount with the understanding that the deferred amounts would accrue interest and be paid later to d ecedent or her estate along with the accrued interest accordingly on date decedent received a periodic_payment of dollar_figure and the annuity_trust began recording the amount of the shortage and calculating a balance due to decedent equal to the amount of the shortage plus interest all of decedent’s payments through date were in amounts less than the scheduled amounts with the exception of four periodic_payments that were in amounts in excess of the scheduled amounts on date decedent received a periodic_payment in excess of the scheduled payment amount eliminating the balance due to decedent but creating a an outstanding balance due to the annuity_trust decedent continued to receive periodic_payments in amounts in excess of the scheduled amount through date beginning on date the annuity_trust made periodic_payments in amounts less than the scheduled amounts with the exception of a dollar_figure payment made date despite the decreased payment amounts decedent continued to have an outstanding balance due to the annuity_trust decedent subsequently considered selling the tierra plaza and black walnut square properties decedent wanted to extricate herself from her property management obligations and ensure continued funding of the annuity_trust korte advised decedent that a sale of the properties would result in substantial federal taxes that would reduce the value of the annuity_trust corpus to preserve the value of the annuity_trust corpus in date at decedent’s direction the annuity_trust entered into a residential lease and option with the doles with respect to the tierra plaza and black walnut square properties the lease provided for a term of years beginning date with respect to the tierra plaza property the lease provided for a monthly rent of dollar_figure and an option_price of dollar_figure with respect to the black walnut square property the lease provided for a monthly rent of dollar_figure and an option_price of dollar_figure the monthly rent payments provided the annuity_trust with sufficient income to make the periodic_payments to decedent on date the annuity_trust made a periodic_payment to decedent of dollar_figure an amount less than the scheduled amount after this periodic_payment decedent no longer had an outstanding balance due to the annuity_trust however the annuity_trust again began to accrue a balance due to decedent the annuity_trust made periodic_payments in amounts less than the scheduled amounts for the remainder of the annuity_trust term because decedent had determined that she did not need the full scheduled amount for her living_expenses in date the annuity_trust paid off the mortgage secured_by the black walnut property on date decedent on behalf of the annuity_trust issued a promissory note to helen properties under the terms of the promissory note helen properties would lend decedent and the annuity_trust dollar_figure to be repaid in monthly installments beginning date the promissory note was secured_by the tierra plaza and black walnut square properties decedent personally was liable for the promissory note in date decedent was diagnosed with cancer in or about an intrafamily dispute developed between t trombetta on the one hand and decedent and the doles on the other in date decedent responded to t trombetta’s attempts to take control of the family affairs by asserting to her son that she was still able to make any and all decisions for herself she remained mentally alert and in firm control of her affairs through the last month of her life because decedent believed that she would not live until the termination of the annuity and resident_trust terms in date she amended the annuity and residence trust agreements as well as her will decedent reduced the number of months of the annuity_trust term to thereby providing for the annuity_trust term to terminate on date she also provided more specific instructions regarding the division of the annuity_trust income and corpus following her death decedent reduced the number of months of the residence trust term to that number of months not greater than that is determined by making the month during which the decedent dies the last month preceding the termination_date thus under the terms of the date amendment the residence trust would terminate after decedent died decedent amended her will and the residence trust agreement to create a charitable_remainder unitary trust she amended the residence trust agreement to instruct the trustee to transfer the modesto property after her death to a charitable_remainder unitary trust for a term of years with a unitary payout percentage that will target the present_value as determined under applicable regulations of the interests of the charitable beneficiaries to and among whom the charitable_remainder unitary trust’s corpus is to be distribution sic following the charitable_remainder unitary trust’s term of years to equal about dollar_figure decedent provided that her estate would be the sole beneficiary entitled to the unitrust payments during the term of years decedent intended that the charitable_remainder unitary trust would allow her estate a charitable_contribution_deduction of dollar_figure decedent died on date at the time she was using the modesto property as her personal_residence on decedent’s date of death the aggregate mortgage indebtedness secured_by the tierra plaza property was dollar_figure and the leased fee value of the tierra plaza and black walnut square properties was dollar_figure following decedent’s death the annuity_trust had a balance due to decedent of dollar_figure on date the annuity_trust paid dollar_figure to decedent’s estate on date the annuity_trust paid dollar_figure to decedent’s estate after the november payment the balance due to decedent’s estate was zero on date g dole as trustee of the residence trust created the helen trombetta charitable_remainder_unitrust charitable_remainder_unitrust the charitable_remainder_unitrust agreement provided that the charitable_remainder_unitrust would pay decedent’s estate an annual payment equal to of the fair_market_value fmv of the trust assets valued as of the first day of each taxable_year for a five-year term beginning date at the termination of the trust term the trustee would distribute the principal and income of the trust to one or more charitable organizations g dole subsequently transferred the modesto property to the charitable_remainder_unitrust on date the modesto property was sold to an unrelated buyer for dollar_figure resulting in net_proceeds of dollar_figure on date g dole filed a petition for reformation of decedent’s amendment to the residence trust with the superior court of california county of stanislaus superior court in the petition g dole indicated that decedent’s intent in amending the residence trust agreement was to remove the assets of that trust from her estate which could only be accomplished by terminating the residence trust before she died however decedent erroneously amended the residence trust agreement to provide that the trust would terminate after the month during which decedent died g dole requested that the amendment be altered to provide that the residence trust term would instead end on the last day of the month before the month during which decedent died on date the superior court entered a reformation order that effectively terminated the residence trust as of date during the charitable_remainder_trust contributed dollar_figure to qualified charitable organizations tax reporting and the notice_of_deficiency on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return the estate reported a total value for the gross_estate of dollar_figure on an attached schedule f other miscellaneous property the estate reported a balance due with respect to the periodic_payments of dollar_figure and related interest of dollar_figure on an attached schedule g transfers during decedent’s life the estate reported that in decedent had transferred to the annuity_trust the tierra plaza and black walnut square properties valued dollar_figure and dollar_figure respectively and that the net value of the transferred future interests was dollar_figure the estate also reported that decedent had relinquished her right to receive periodic_payments from the annuity_trust for the final two years of the annuity_trust term the total amount of the scheduled periodic_payments for those years was dollar_figure and the present_value of the relinquished periodic_payments was dollar_figure on the schedule g the estate reported that in decedent had transferred to the residence trust the modesto property valued at dollar_figure and that the net value of the transferred future_interest was dollar_figure in date decedent’s estate filed an informal claim_for_refund in the claim_for_refund decedent’s estate claimed a charitable_contribution_deduction of dollar_figure and a deduction for mortgages payable of dollar_figure in a notice_of_deficiency dated date respondent determined that the estate had failed to report transfers during decedent’s life of dollar_figure respondent determined that the fmv of the tierra plaza and black walnut square properties as of decedent’s date of death was dollar_figure respondent determined that the fmv of the modesto property as of decedent’s date of death was dollar_figure respondent disallowed the estate’s claimed deductions for charitable_contributions and mortgages payable preliminary matters opinion generally under sec_7491 if a taxpayer introduces credible_evidence with respect to any factual issue the burden_of_proof is shifted to the commissioner the burden shifts however only when the taxpayer has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 see 116_tc_438 the parties dispute whether the burden shifts to respondent under sec_7491 a prolonged discussion of burden_of_proof is unnecessary because we decide this case on the preponderance_of_the_evidence see 131_tc_185 in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof see also estate of jorgensen v commissioner tcmemo_2009_66 aff’d 431_fedappx_544 9th cir as another preliminary matter we note that the parties’ briefs in this case failed to comply with rule e which directs that a party’s proposed findings shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law and shall include references to the pages of the transcript or the exhibits or other sources relied upon to support the statement emphasis added some of the parties’ proposed findings including significant findings concerning cash balances in estate bank accounts as of decedent’s date of death are not supported by either the exhibits or the testimony cited as a result many of the proposed findings have not been adopted although the stipulations are extensive we have confined our factual findings to those material to the resolution of the issues for decision the parties will bear the burden of extracting from the stipulated exhibits information necessary to the computations for the decision to be entered in this case pursuant to rule includability of assets in decedent’s gross_estate sec_2051 defines the term taxable_estate as the value of the gross_estate less applicable deductions sec_2033 broadly states that t he value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets for example sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom the general purpose of sec_2036 is to include in a decedent’s gross_estate transfers of property that are ‘essentially testamentary’ in nature 762_f2d_1361 9th cir quoting 395_us_316 testamentary transfers are those transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime estate of grace u s pincite sec_2036 includes the value of assets in a decedent’s gross_estate when decedent made an inter_vivos transfer of property decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and decedent retained an interest or right in the transferred property that she did not relinquish before her death see 124_tc_95 in addition sec_2035 provides that a decedent’s gross_estate includes the value of any property with respect to which the decedent made a transfer or relinquished a power within three years of her death if the value of such property would have been included in her estate under sec_2036 but for her transfer of an interest in the property or her relinquishment of a power with respect to the property annuity_trust respondent contends that decedent’s gross_estate must include the values of the tierra plaza and black walnut square properties pursuant to sec_2036 petitioner does not contest that decedent made inter_vivos transfers of property to the annuity_trust rather petitioner contends that sec_2036 is inapplicable because decedent’s transfers of the black walnut square and tierra plaza properties were bona_fide sales for adequate_and_full_consideration or decedent did not retain during her life an interest in the transferred properties we address each of petitioner’s arguments in turn bona_fide sale exception sec_2036 does not apply if the transfer of property was part of a bona_fide sale in exchange for full and adequate_consideration a bona_fide sale is an arm’s-length business transaction between a willing buyer and a willing seller 114_tc_144 availability of the exception rests on two requirements a bona_fide sale meaning an arm’s- length transaction and full and adequate_consideration see estate of harper v commissioner tcmemo_2002_121 the situation before us meets neither of these criteria first_decedent did not receive full and adequate_consideration for the transfers of the rental properties decedent received an interest reducible to money value ie the present_value of the periodic_payments however decedent and eigner structured the annuity_trust as a grantor_trust and decedent reported the difference between the then present_value of the periodic_payments and the fmv of the tierra plaza and black walnut square properties as a gift on her form_709 for decedent’s structuring of the annuity_trust and subsequent tax reporting supports a finding that she did not transfer the properties to the trust in exchange for full and adequate_consideration second no bona_fide sale in the sense of an arm’s-length transaction occurred in connection with decedent’s transfers of the properties to the annuity_trust eigner prepared the annuity_trust agreement in the absence of any meaningful negotiation or bargaining with the other anticipated cotrustees or future beneficiaries eigner and decedent determined how the entire estate plan would be structured and operated and what property would be contributed to which vehicle decedent as the sole beneficiary and the sole transferor formed the transaction fully funded the annuity_trust and essentially stood on both sides of the transaction petitioner nonetheless contends that decedent’s transfers of the properties to the annuity_trust satisfy the bona_fide sale exception because according to petitioner decedent had clear nontax purposes for the transfers in particular petitioner contends that decedent’s purpose in transferring the properties was to relieve herself of the burden of managing the properties and to receive an assured income petitioner urges us to adopt the standard set forth in 503_f3d_955 9th cir aff’g tcmemo_2005_65 for evaluating whether a decedent transferred an asset to a family_member as part of a bona_fide sale in estate of bigelow v commissioner f 3d pincite the u s court_of_appeals for the ninth circuit analyzed the decedent’s reasons for transferring property to a family limited_partnership the court stated that when a decedent transfers property to a family limited_partnership t he crux of the bona_fide transfer inquiry is whether the taxpayer can demonstrate that the transfer had ‘legitimate and significant nontax reasons ’ id quoting estate of bongard v commissioner t c pincite if the taxpayer can demonstrate that the decedent had legitimate and significant nontax reasons for the transfer the bona_fide sale exception is satisfied id the court also noted that intrafamily transfers are subject_to heightened scrutiny id although a number of other cases have applied the legitimate and significant nontax reasons standard to determine whether a bona_fide sale exception was satisfied all of the cases applied the standard in the context of a transfer to a family limited_partnership see eg 133_tc_340 estate of bongard v commissioner t c pincite estate of stone v commissioner tcmemo_2012_48 estate of turner v commissioner tcmemo_2011_209 decedent transferred the tierra plaza and black walnut square properties to a grantor_trust not a family limited_partnership decedent’s transfers are not comparable to a transfer to a family limited_partnership particularly given that no other individual received a present_interest in the annuity_trust we are not persuaded and are unable to find that decedent’s transfers to the annuity_trust are sufficiently similar to a transfer to a family limited_partnership to apply the legitimate and significant nontax reasons standard furthermore even if we were to find that the legitimate and significant nontax reasons standard was applicable the evidence does not establish that decedent had substantial nontax reasons for transferring the properties to the annuity_trust with respect to decedent’s desire to reduce her property management obligations the annuity_trust agreement provided that all of the cotrustees could manage the properties and did not exclude decedent from the right or obligation of managing the properties in fact decedent continued to participate in managing the properties even after she established the annuity_trust with respect to decedent’s desire to receive an assured income the record shows that eigner and decedent structured the annuity_trust to provide for periodic_payments to decedent at least in part because of the beneficial tax treatment of such an arrangement as opposed to an alternative arrangement such as a sale of the properties or transfers of the properties to helen properties decedent undisputedly transferred the rental properties to the annuity_trust as part of her overall estate plan decedent transferred her assets to the annuity_trust at age and at the same time she executed her will see eg estate of rosen v commissioner tcmemo_2006_115 slip op pincite decedent had significant stated tax reasons for creating the annuity_trust while decedent’s creation of the annuity_trust accomplished some nontax objectives we are unable to find that when viewed in totality those nontax objectives were significant accordingly the transfers do not qualify under the bona_fide sale exception retained_interest whether a decedent retained an interest in transferred property depends upon whether there is an express or implied agreement at the time of transfer that the transferor will retain lifetime possession or enjoyment of or right to income from the transferred property 382_f3d_367 3d cir aff’g tcmemo_2002_246 to avoid characterization as a retained_interest the decedent must have absolutely unequivocally irrevocably and without possible reservations parted with all of her title possession and enjoyment of the transferred assets 335_us_632 as used in sec_2036 the term enjoyment has been described as synonymous with substantial present economic benefit 265_f2d_667 3d cir aff’g 29_tc_1179 see also estate of reichardt v commissioner t c pincite regulations additionally provide that use possession right to income or other enjoyment of transferred property is considered as having been retained or reserved to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit sec_20_2036-1 estate_tax regs enjoyment of the transferred property is retained for purposes of sec_2036 if there is an express or implied understanding among the parties at the time of the transfer even if the retained_interest is not legally enforceable see 73_tc_82 estate of turner v commissioner tcmemo_2011_209 as used in sec_2036 the term right has been described as an ascertainable and legally enforceable power 408_us_125 sec_20_2036-1 estate_tax regs provides with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent’s control which did not occur before his death the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent’s life however the decedent’s retention of the right to exercise managerial power over the transferred property does not in and of itself result in inclusion under sec_2036 byrum u s pincite we consider all the facts and circumstances surrounding the transfer and the subsequent use of the property in deciding whether there was an implied agreement see estate of thompson v commissioner f 3d pincite in assessing whether a decedent impliedly retained the right to possession or enjoyment of the assets we previously have considered factors such as the use of the transferred assets to pay the decedent’s personal expenses the decedent’s relationship to the assets before and after the transfer commingling of funds a history of disproportionate distributions testamentary characteristics of the arrangement the extent to which the decedent transferred nearly all of his or her assets the unilateral formation of the partnership the type of assets transferred and the personal situation of the decedent estate of erickson v commissioner tcmemo_2007_107 slip op pincite see estate of hurford v commissioner tcmemo_2008_278 slip op pincite m dole testified that before her death decedent made all decisions with respect to the tierra plaza and black walnut square properties and that the cotrustees generally acted on decedent’s recommendation he testified further that decedent took the lead role in negotiating the refinancing of the properties following their transfer to the annuity_trust decedent alone retained signatory authority with respect to the disposition of the properties as shown by the residential lease option and promissory note decedent executed with respect to the properties decedent thus retained de_facto control_over the properties and their disposition see eg 382_f3d_367 estate of reichardt v commissioner t c pincite in addition the annuity_trust agreement provided that any additional income could be distributed to decedent at the direction of the trustees decedent retained of the voting rights and the remaining voting rights were divided among her children because decedent and her children could make distributions of additional income to decedent when and in the amount they pleased decedent maintained the same enjoyment of the properties and their income stream as she had before she transferred the properties to the annuity_trust see eg 382_f3d_367 estate of rosen v commissioner slip op pincite see also sec_20_2036-1 estate_tax regs decedent also received an additional economic benefit in that the annuity_trust on behalf of decedent applied the income from the transferred properties to the discharge of her loan obligations with respect to those properties see estate of bigelow v commissioner f 3d pincite 417_f3d_468 5th cir aff’g tcmemo_2003_145 estate of malkin v commissioner tcmemo_2009_212 finally decedent transferred the properties to the annuity_trust on the advice of eigner and korte to minimize the tax consequences of passing her estate to her descendants see eg estate of rosen v commissioner slip op pincite decedent’s motivations the testamentary character of the annuity_trust and the actions taken with respect to the annuity_trust are more consistent with an estate plan than an investment in a legitimate business estate of thompson v commissioner f 3d pincite given decedent’s continued control_over the transferred properties her right to the excess income from the properties and the use of the income from the properties to discharge her personal legal obligations we are unable to find that decedent absolutely unequivocally irrevocably and without possible reservations parted with all of her title possession and enjoyment of the transferred properties commissioner v estate of church u s pincite we conclude that decedent retained an interest in the entirety of the transferred properties petitioner nonetheless contends that decedent did not have a retained_interest in the transferred properties because decedent received only the right to the specific periodic_payments computed without regard to the annuity trust’s income petitioner argues that decedent retained an interest in only the periodic_payments rather than the entirety of the transferred properties in so arguing petitioner characterizes decedent’s transfer of the tierra plaza and black walnut square properties as a sale in exchange for an annuity rather than a transfer with a retained_interest the u s court_of_appeals for the ninth circuit has set forth standards to aid in deciding whether a decedent’s transfer of property to a_trust in exchange for an annuity constitutes a retained_interest or a sale in exchange for an annuity ray f 2d pincite the court_of_appeals stated that a retained_interest existed where the property the taxpayers transferred to the trust was in effect the only source for their annuity payments since the trust’s income was designed to equal the annual payments to the taxpayers the annuity payments would not be paid from the trust corpus and the trust corpus would be available for ultimate distribution to the trust beneficiaries id citing 513_f2d_824 9th cir aff’g 58_tc_854 by contrast a sale in exchange for an annuity occurred where the parties structured the transaction as an annuity obligation the amount of the annuity did not bear a mathematical relationship to the trust income the transferor did not control the property transferred and the trust corpus was used to pay the annuity rather than simply providing for annuity payments as a conduit for the trust income id the court concluded that the decedent’s interests in the property after the transfer constituted a retained_interest under sec_2036 id the court further concluded that the taxpayer’s reliance on 356_us_274 n was misplaced because the payments at issue were chargeable solely to the transferred property and income therefrom they were not personal obligations of the trustee ray f 2d pincite while decedent formally structured the transaction as an annuity obligation and did not calculate the amount of the periodic_payments as a percentage of the annuity_trust income these facts alone are an insufficient basis upon which to rest a conclusion that decedent sold the properties to the trust in exchange for an annuity the record shows that decedent’s transfer was more akin to a transfer with a retained_interest than to a sale in exchange for an annuity decedent continued to control the transferred properties see supra pp the transferred properties were the only source for the funds for the periodic_payments and decedent intended that the periodic_payments would be made from the annuity trust’s income rather than the trust corpus as evidenced by her refusal to sell the properties after learning that such sale would invade the trust corpus the trust corpus was never used to make any part of the periodic_payments and therefore was available and intended for distribution to the ultimate trust beneficiaries ie decedent’s children and grandchildren the periodic_payments simply were a conduit for payment to decedent of the income from the tierra plaza and black walnut square properties as in ray petitioner’s reliance on fid -phila trust co u s pincite n is misplaced although the cotrustees agreed to advance funds to the annuity_trust if the income and assets were insufficient to fund decedent’s periodic_payments the record shows that the cotrustees were never required to advance any money and that decedent intended the annuity_trust to make the periodic_payments using the income generated by the properties rather than any contributions of the cotrustees in fact the periodic_payments were funded with only the income from the transferred properties petitioner’s argument presupposes that we find that decedent had a retained_interest in the periodic_payments only however as discussed supra we have concluded that decedent had a retained_interest in the entirety of the transferred properties rather than just an interest in the periodic_payments furthermore decedent did not receive only the right to specified_payments under the annuity_trust agreement in addition to decedent’s authority to distribute to herself any excess annuity_trust income decedent had the authority and exercised the authority to increase or decrease the periodic_payment amount at her discretion despite provisions in the annuity_trust specifying a certain amount while the amount of the payment was not tied to the income of the annuity_trust the annuity_trust was funded with decedent’s assets only and the annuity_trust used these assets to produce sufficient income to fund the required periodic_payments see eg estate of hurford v commissioner slip op pincite while the cotrustees agreed to advance funds to the annuity_trust if needed the cotrustees never actually advanced any such funds and the structure of the annuity_trust made it unlikely that the cotrustees would ever have to advance such funds accordingly we reject petitioner’s argument that decedent’s retained_interest was limited to an interest in only the periodic_payments alternatively petitioner contends that decedent did not have a retained_interest in the transferred properties because california law limited decedent’s authority to distribute any excess trust income to herself in support of this argument petitioner cites the following california statutory provision unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this subdivision a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code cal prob code sec c west although california law limited decedent’s authority to distribute excess income to herself it did not extinguish that authority in fact cal prob code sec c provides an ascertainable_standard for distributing the excess income that is fairly broad petitioner failed to cite and we have not found any case in which a court has held that a state statute that limited the decedent’s authority to distribute income attributable to transferred property rendered that authority irrelevant in considering whether the decedent had retained a right to the income of the transferred property we therefore reject petitioner’s argument we conclude that there was an implied agreement between decedent and the cotrustees at the time of the transfer of the properties to the annuity_trust that decedent would retain enjoyment and economic benefit of the transferred properties decedent retained such enjoyment and economic benefit during her lifetime contrary to petitioner’s assertion decedent did not retain an interest in the periodic_payments only but rather she retained an interest in the entirety of the transferred properties accordingly decedent had a retained_interest in the transferred properties under sec_2036 sec_2035 we now must consider whether decedent’s action in reducing the annuity_trust term in date constituted a transfer of an interest in or relinquishment of a right with respect to the properties and if so whether sec_2035 operates to include the transferred properties in decedent’s gross_estate notwithstanding such action petitioner contends that decedent’s reduction of the annuity_trust term constituted an exercise of power rather than a relinquishment of power and consequently the transferred properties are not includible in decedent’s gross_estate respondent contends that decedent’s reduction of the annuity_trust term was a relinquishment of power because in so doing she transferred the complete present enjoyment of the annuity_trust corpus and income to the remaindermen sec_2035 provides for the inclusion in a decedent’s gross_estate of the value of such property that would have been includable under sec_2036 or sec_2038 but for the decedent’s relinquishment of a power with respect to that property during a three-year period ending on the date of the decedent’s death in 96_tc_675 this court analyzed whether either of two sets of transfers constituted a relinquishment by the decedent of his power to alter amend revoke or terminate the trust under sec_2038 in decedent jalkut as trustee made gift transfers to six donees id the court concluded that the decedent made these transfers pursuant to his power to withdraw income and principal from the trust and therefore the gift transfers constituted an exercise of the decedent’s power id see also 16_f3d_303 8th cir holding that the decedent exercised rather than relinquished her power with respect to the trust when she made distributions to individuals pursuant to her power to invade the trust corpus at will estate of frank v commissioner tcmemo_1995_132 estate of barton v commissioner tcmemo_1993_583 by contrast in the decedent was incapacitated and the remaining trustees distributed income and principal from the trust to the decedent and his descendants estate of jalkut v commissioner t c pincite the court concluded that the transfers constituted a relinquishment by the decedent through the trustees of his power to alter amend revoke or terminate the trust with respect to the transferred assets id see also 881_fsupp_688 d mass as discussed supra decedent here retained an interest in the transferred properties including the right to control the properties distribute excess income from the properties and use income from the properties to satisfy her personal loan obligations contradicting petitioner’s argument decedent’s retained_interest was not limited to her interest in the periodic_payments and even if she had exercised rather than relinquished a power with respect to the periodic_payments she still retained an interest in the transferred properties on the basis of her other rights with respect to the properties when decedent reduced the annuity_trust term she relinquished her right to the periodic_payments as well as her right to distribute excess income from the annuity_trust as this authority was limited to the pendency of the annuity term by reducing the annuity_trust term decedent relinquished her power to distribute excess income to herself and her right to the full amount of periodic_payments once she reduced the annuity_trust term decedent no longer was entitled to invade the trust corpus or change the amounts of the distributions to the remaindermen accordingly decedent’s action in reducing the annuity_trust term constituted a relinquishment of her power with respect to her right to receive periodic_payments and to distribute excess income from the transferred properties value petitioner appears to contend that decedent retained an interest in only the portions of the transferred properties required to fund the periodic_payments in so contending petitioner relies primarily on revrul_82_105 c b made obsolete as of date by t d 2008_35_irb_454 respondent contends that the full fmv of the tierra plaza and black walnut square properties as of decedent’s date of death is includible in decedent’s gross_estate if sec_2036 applies the decedent’s gross_estate includes the full fmv of the property transferred determined as of the decedent’s date of death 324_us_108 see also sec_20_2036-1 estate_tax regs if the decedent retained an interest in or a right to all of the transferred property the decedent’s gross_estate must include the value of the entire property sec_20_2036-1 estate_tax regs however if the decedent retained an interest in or a right to only part of the transferred property the decedent’s gross_estate must include only a corresponding portion of the property under sec_2036 id in revrul_82_105 supra the commissioner determined that a decedent who created a charitable_remainder_annuity_trust had retained only the right to income from a portion of the transferred property consequently the decedent’s gross_estate was required to include the value of only the specific_portion of the corpus that was necessary to produce the annuity payments id in addition to her right to receive the periodic_payments decedent retained other interests in the transferred properties including the right to control the properties the right to distribute excess income from the properties and the right to use such income to satisfy her personal loan obligations revrul_82_105 supra is inapplicable because decedent did not receive only the right to the periodic_payments decedent retained an interest in the entirety of the transferred properties and accordingly decedent’s gross_estate includes the fmv of the tierra plaza and black walnut square properties as of decedent’s date of death the parties stipulated that the leased fee value of the tierra plaza and black walnut square properties as of decedent’s date of death was dollar_figure we reject petitioner’s arguments in favor of a reduced fmv accordingly we conclude that the properties had an fmv as of decedent’s date of death of dollar_figure in accordance with the parties’ stipulation residence trust petitioner does not dispute that decedent’s gross_estate must include a portion of the value of the modesto property however petitioner contends without persuasive reason or authority that decedent’s gross_estate must include only an amount equal to the rental value of the modesto property for the residence trust term respondent contends that decedent’s gross_estate must include the fmv of the modesto property as of decedent’s date of death sec_20_2036-1 estate_tax regs provides that in calculating the value of property includible in a decedent’s gross_estate if a decedent transferred property into a retained annuity unitrust or other interest in any trust and retained or reserved the right to use such property or the right to an annuity unitrust or other interest in such trust with respect to the property decedent so transferred for decedent’s life any period not ascertainable without reference to the decedent’s death or for a period that does not in fact end before the decedent’s death then the decedent’s right to use the property or the retained annuity unitrust or other interest constitutes the retention of the possession or enjoyment of or the right to the income from the property for purposes of sec_2036 the portion of the trust’s corpus includible in the decedent’s gross_estate for federal estate_tax purposes is that portion of the trust corpus necessary to provide the decedent’s retained use or retained annuity unitrust or other payment accordingly a decedent’s gross_estate includes the fmv of a residence if the decedent retained an interest in the residence for her life or for any other period that does not end before the decedent’s death see also sec_2036 estate of disbrow v commissioner tcmemo_2006_34 decedent had the right to reside in and actually resided in the modesto property until her death she retained possession and enjoyment of the modesto property within the meaning of sec_2036 see eg estate of tehan v commissioner tcmemo_2005_128 the entire modesto property rather than only its fair rental value was necessary to provide decedent’s retained use of the property accordingly decedent’s gross_estate must include the fmv of the modesto property as of decedent’s date of death see eg estate of trotter v commissioner tcmemo_2001_250 estate of callahan v commissioner tcmemo_1981_357 mortgages payable deduction respondent concedes that decedent’s estate is entitled to a deduction with respect to the tierra plaza mortgages because decedent personally was liable for those mortgages respondent contends that decedent’s estate is not entitled to a deduction for any mortgage with respect to the black walnut property because the record does not establish that decedent personally was liable for that mortgage however respondent concedes that decedent’s estate is entitled to offset the value of the black walnut square property by the amount of the indebtedness secured_by that property we infer from respondent’s brief that the amount in dispute is attributable to the promissory note that the annuity_trust issued to helen properties in amounts deductible as administration_expenses are limited to those actually and necessarily incurred sec_2053 see sec_20_2053-3 and b estate_tax regs the value of a decedent’s gross_estate shall be reduced by the amount of any unpaid mortgages on or any indebtedness in respect of property where the value of the decedent’s interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate sec_2053 sec_20_2053-7 estate_tax regs provides if the decedent’s estate is liable for the amount of the mortgage or indebtedness the full value of the property subject_to the mortgage or indebtedness must be included as part of the value of the gross_estate the amount of the mortgage or indebtedness being in such case allowed as a deduction but if the decedent’s estate is not so liable only the value of the equity_of_redemption or the value of the property less the mortgage or indebtedness need be returned as part of the value of the gross_estate however if the property was mortgaged after the decedent transferred a remainder_interest the decedent’s estate is not entitled to a deduction for the full amount of the mortgage or the net equity_of_redemption value unless the decedent personally was liable for the mortgage 81_tc_741 aff’d 770_f2d_981 11th cir in date the annuity_trust paid off the mortgage secured_by the black walnut property and decedent was relieved of any personal liability with respect to that property on date decedent on behalf of the annuity_trust issued a promissory note to helen properties for which decedent personally was liable the parties agree that the promissory note represented mortgage indebtedness secured_by the tierra plaza and black walnut square properties as discussed supra the value of decedent’s gross_estate includes the fmv of the tierra plaza and black walnut square properties as of decedent’s date of death decedent personally was liable for the mortgage indebtedness identified by the promissory note accordingly decedent’s estate is entitled to deduct the full unpaid amount of the indebtedness attributable to the promissory note charitable_contribution_deduction petitioner claims dollar_figure as a charitable_contribution_deduction of decedent’s estate respondent contends that decedent’s gross_estate is not entitled to a charitable_contribution_deduction because the residence trust term ended before decedent’s death and therefore decedent did not possess the right to direct the disposition of the modesto property to a charitable_organization sec_2055 provides a charitable_contribution_deduction for amounts transferred by a decedent for qualified charitable and religious uses the transfers however must have been made during the decedent’s lifetime or by will sec_20_2055-1 estate_tax regs deductions are not permitted where the amounts passing to a charity turn on the actions of a personal representative 121_tc_54 the residence trust agreement both before and after amendment in date provided that if decedent was living at termination the trust property would be distributed equally to her children or their children but if decedent was deceased at termination the trustee would distribute the balance of the trust property as directed by decedent’s will the residence trust terminated before decedent’s death pursuant to judicial reformation decedent provided for the creation of the charitable_remainder unitary trust in the amendment to her will because the residence trust terminated before decedent’s death however the modesto property should have been distributed equally to decedent’s children or grandchildren rather than distributed as directed by decedent’s will ie in part to the charitable_remainder unitary trust the amounts passing to the charitable organizations turned on the actions of m dole who became trustee of the residence trust following termination of the trust term rather than the actions of decedent during her lifetime or in her will therefore the estate is not entitled to any deduction for charitable_contributions see eg id conclusion we have considered the parties’ additional arguments including some abandoned by the parties’ failure to address them in the briefs certain of the issues suggested by the parties will be resolved on the stipulated facts by computations pursuant to rule to the extent other arguments are not discussed we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
